              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES MORGAN,                               :
                                              :     4:17-cr-01142
                                              :
                                              :     Hon. John E. Jones III
      v.                                      :
                                              :
                                              :
MICHAEL FIORENTINO, JR.,                      :
et al.,                                       :
                                              :
                   Defendants.                :

                                 MEMORANDUM

                                   June 27, 2019

      Presently pending before the Court are cross-motions for summary

judgment. (Docs. 34, 38). Both motions have been fully briefed, (Docs. 36, 41,

48, 50, 55, 56), and are ripe for disposition. For the reasons, Defendants’ motion

shall be granted and Plaintiff’s motion shall be denied.

   I. BACKGROUND

      Plaintiff Charles Morgan (“Plaintiff” or “Morgan”) has been a professor at

Lock Haven University of Pennsylvania (“LHU”) since 2004. He has had tenure

since 2009 and served as chair of the mathematics department from 2011 to 2016.

In 1989, more than fifteen years prior to being hired by LHU, Morgan was

convicted in Kentucky of two counts sodomy and one count sexual abuse. “Though

the exact nature of [Morgan’s] crime is unclear, it appears that [Morgan], who was

                                          1
19 years old at the time, performed oral sex on an 8-year-old boy and engaged in

another unspecified sexual act with another minor.” Pennsylvania State Sys. of

Higher Educ., Lock Haven Univ. v. Ass’n of Pennsylvania State Coll. & Univ.

Faculties, 193 A.3d 486, 491 (Pa. Commw. Ct. 2018) (hereinafter “PASSHE”).

Morgan was sentenced to five years’ imprisonment but served less than four years

after completing a voluntary sex offender therapy program. In 2004,

approximately 15 years after his conviction, Morgan applied for employment at

LHU and truthfully told LHU that he had not been convicted of a criminal offense

in the last ten years. LHU did not inquire any further concerning Morgan’s

criminal history at that time.

      In 2016, the Pennsylvania General Assembly enacted various changes to

Pennsylvania’s Child Protective Services Law (“CPSL”), 23 Pa.C.S. § 6301 et seq.

These changes mandated that an employer subject to the CPSL shall not hire an

applicant that has been identified as a child abuse “perpetrator” or an applicant that

has been convicted of any of the offenses enumerated in the statute. These

enumerated crimes include, inter alia, sexual assault, endangering the welfare of

children, sexual abuse of children, and corruption of minors. These changes to the

CPSL, however, did not apply “to an employee of an institution of higher

education whose direct contact with children, in the course of employment, is




                                          2
limited to” prospective, visiting students and/or underage matriculated students.

23 Pa.C.S. § 6344.

      On February 20, 2015, LHU adopted the University Protection of Minors

Policy Handbook (“Minors Policy”), (Doc. 42-8), pursuant to instructions issued

by the Pennsylvania State System of Higher Education Board of Governors

(“PASSHE”) to “develop a criminal background investigation policy and ensure its

consistent application . . . [in compliance] with federal and state laws or

regulations regarding criminal background investigations and the use of such

investigations in employment situations,” (Doc. 42-7), and PASSHE’s mandate

that “[e]ach State System entity offering or approving programs that involve

minors within the scope of this document will establish and implement policies and

procedures consistent with this policy.” (Doc. 42-10 at ¶ C). LHU’s Minors

Policy stated that “[t]he University will notify employees by separate

communication concerning the details and timeline for obtaining the required

background clearances pursuant to both the Board of Governors policy and the

law.” (Doc. 42-8 at 7).

      Because the CPSL seemed to apply only to prospective employees, the

Association of Pennsylvania State College and University Faculties (“APSCUF” or

“the Union”) challenged PASSHE’s background and reporting requirements in the

Pennsylvania Commonwealth Court as it applied to current employees. PASSHE,


                                           3
193 A.3d at 490–91. The Commonwealth Court entered a preliminary injunction

preventing PASSHE from requiring APSCUF members, like Morgan, to submit

clearances “except with respect to PASSHE employees who teach courses

containing dual enrollees or who are involved with programs that require the

employees to have direct contact with children.” Id. Specifically, the

Commonwealth Court noted, “all PASSHE employees teaching an introductory

level course, often referred to as a ‘100-level course,’ must submit Section 6344

clearances.” Id. On April 26, 2017, the Supreme Court affirmed the

Commonwealth Court’s order. PASSHE, 161 A.3d 193 (Pa. 2017).

      Shortly after the Commonwealth Court’s January 13, 2016 order, Morgan

and other LHU employees who were scheduled to teach 100-level courses or who

were involved in programs which required them to come in direct contact with

minors were asked to complete a background check. (Doc. 42-12). Morgan

complied, and his background check revealed his 1989 crimes.

      On April 6, 2016, LHU’s President Michael Fiorentino, Jr. (“Fiorentino”),

wrote to Morgan informing him that LHU intended to conduct a fact-finding

investigation “in response to information that has come to our attention as a result

of criminal background clearance completed in accordance with PASSHE”

policies. (Doc. 42-13). Specifically, Fiorentino noted, “[a]dditional information

was requested so that the University had a better understanding of the


                                          4
circumstances surrounding your situation prior to taking any action.” (Id.).

Fiorentino attached copies of the records received as part of the background check

and notified Morgan of the time, date, and location of the fact-finding meeting

scheduled to take place. The letter also notified Morgan that he was being placed

on administrative leave with pay pending the results of that investigation. (Id.).

      On April 15, 2016, Associate Vice President of Human Resources Deana

Hill (“Hill”) held a fact-finding meeting attended by Morgan and Sara Miller,

Morgan’s representative from APSCUF. (Doc. 42-14). At the meeting, Morgan

explained that he had not had any criminal issues since his release from prison, that

he had consistently obeyed LHU’s policies, that he was “a safe member of the

faculty,” and that, in order to avoid ever being “under suspicion,” he always kept

his office door open. (Id.).

      On May 9, 2016, Fiorentino held a pre-disciplinary conference that was

attended by Hill, Morgan, and Miller. (Doc. 42-9). At that conference, Morgan

reiterated his view that “twenty-seven years have passed” since his conviction and

that he is “not the same person as I was then.” (Id.).

      On May 18, 2016, Fiorentino sent Morgan a letter formally terminating his

employment at LHU. (Doc. 42-4). In the letter, Fiorentino stated that Morgan was

being terminated “because of [his] criminal conviction of a reportable offense[(s)]

as defined by” the CPSL. (Id.). Fiorentino noted that:


                                          5
      Your duties at Lock Haven University include a regular and recurring
      teaching assignment that requires you provide instruction in 100 level
      math courses in which non-matriculated minors may enroll and you are
      involved in an academic program for high school students hosted
      annually by your department . . . . Therefore, given the grave nature of
      your convictions and, after weighing the severity, relevancy, and
      recency of those convictions, I conclude that the severity and relevancy,
      together or independently, outweigh any possible mitigation based
      upon the passage of time.

(Id.). Moreover, Fiorentino made clear that he did “not agree with [Morgan’s]

assessment” that he was not “the same person [that he was] at the time of the

conviction” and that the “strong policy statement from the General Assembly” in

amending the CPSL which “would have served to disqualify [him] from

employment at [LHU had he been] currently seeking employment” supported his

decision. (Id.). As such, Fiorentino concluded, LHU had “no alternative but to

terminate [Morgan’s] employment effective immediately.” (Id.).

      With the support of the Union, Morgan challenged his termination pursuant

to his collective bargaining agreement before an arbitrator. The arbitrator found

Morgan’s termination to be without just cause and ordered his reinstatement.

Specifically, the arbitrator found that Morgan’s unblemished record since his

release from prison and the fact that LHU could easily schedule Morgan to teach

courses that did not expose him to underage students suggested that Morgan’s

“missteps of his teenage years have not followed him into middle age” and that

there was only an arbitrary relationship between Morgan’s past crimes and his


                                          6
present fitness to perform his position. (Doc. 42-20). The Pennsylvania

Commonwealth Court affirmed the arbitrator’s decision, PASSHE, 193 A.3d at

503, and the Pennsylvania Supreme Court denied allocatur. PASSHE, 203 A.3d

980 (Pa. 2019).

       In December 2016, Morgan filed a complaint with the Equal Employment

Opportunity Commission (“EEOC”) and the Pennsylvania Human Relations

Commission (“PHRC”) raising claims of sex discrimination and hostile work

environment against LHU. On April 3, 2017, the EEOC issued Morgan a right to

sue letter.

       Morgan filed the instant action on June 28, 2017, alleging constitutional

violations and gender discrimination under Titles VII and IX. (Doc. 1). On April

10, 2018, Morgan filed an amended complaint. (Doc. 22). In Counts I, II, II, IV,

and V of the amended complaint, Morgan contends that Fiorentino and Hill, acting

in their official capacities as LHU administrators and acting under the color of state

law, deprived him of his substantive and procedural due process rights, violated the

Ex Post Facto Clause, the Equal Protection Clause, and that his termination

amounted to cruel and unusual punishment. Accordingly, Morgan seeks damages

and other remedied under 42 U.S.C. § 1983. In Count VI, VII, VIII, IX, Morgan

asserts that PASSHE and LHU discriminated against him and subjected him to a

hostile work environment in violation of Titles VII and IX. In Counts X and XI,


                                          7
Morgan avers that Fiorentino and Hill discriminated against him and subjected him

to a hostile work environment in violation of the Pennsylvania Human Relations

Act (“PHRA”). Discovery in this case completed on January 28, 2019.

         On March 22, 2019, Morgan filed the instant motion for partial summary

judgment, (Doc. 34), and a brief in support thereof. (Doc. 36). The same day,

Defendants Fiorentino, Hill, PASSHE, and LHU (collectively, “Defendants”), filed

their own motion for summary judgment, (Doc. 38), and a brief in support thereof.

(Doc. 41). Defendants and Morgan both filed briefs in opposition to opposing

parties’ motions on April 19, 2019, (Docs. 48, 50), and reply briefs on May 3,

2019. (Docs. 55, 56). On May 13, 2019, after seeking leave of Court, Morgan

filed a Sur-Reply. (Doc. 61). Both motions for summary judgment have thus been

fully briefed and are ripe for disposition. For the reasons that follow, Defendants’

motion shall be granted and Morgan’s motion shall be denied.

   II.      STANDARD OF REVIEW

         Summary judgment is appropriate if the moving party establishes “that there

is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” FED. R. CIV. P. 56(a). A dispute is “genuine” only if there is a

sufficient evidentiary basis for a reasonable jury to find for the non-moving party,

and a fact is “material” only if it might affect the outcome of the action under the

governing law. See Sovereign Bank v. BJ’s Wholesale Club, Inc., 533 F.3d 162,


                                           8
172 (3d Cir. 2008) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A court should view the facts in the light most favorable to the non-

moving party, drawing all reasonable inferences therefrom, and should not

evaluate credibility or weigh the evidence. See Guidotti v. Legal Helpers Debt

Resolution, L.L.C., 716 F.3d 764, 772 (3d Cir. 2013) (citing Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)).

      Initially, the moving party bears the burden of demonstrating the absence of

a genuine dispute of material fact, and upon satisfaction of that burden, the non-

movant must go beyond the pleadings, pointing to particular facts that evidence a

genuine dispute for trial. See id. at 773 (citing Celotex Corp. v. Catrett, 477 U.S.

317, 324 (1986)). In advancing their positions, the parties must support their

factual assertions by citing to specific parts of the record or by “showing that the

materials cited do not establish the absence or presence of a genuine dispute, or

that an adverse party cannot produce admissible evidence to support the fact.”

FED. R. Civ. P. 56(c)(1). A plaintiff that fails to dispute a genuine issue of material

fact as to any of the elements of his or her prima facie case has not met his or her

initial burden and summary judgment is properly granted for the defendant.

Burton v. Teleflex Inc., 707 F.3d 417, 426 (3d Cir. 2013).

      A court should not grant summary judgment when there is a disagreement

about the facts or the proper inferences that a factfinder could draw from them.


                                           9
See Reedy v. Evanson, 615 F.3d 197, 210 (3d Cir. 2010) (citing Peterson v. Lehigh

Valley Dist. Council, 676 F.2d 81, 84 (3d Cir. 1982)). Still, “the mere existence of

some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment.” Layshock ex rel. Layshock v.

Hermitage Sch. Dist., 650 F.3d 205, 211 (3d Cir. 2011) (quoting Anderson, 477

U.S. at 247-48) (internal quotation marks omitted).

   III.   DISCUSSION

   Both Morgan and Defendants contend that they are entitled to summary

judgment as to all counts in the amended complaint. Accordingly, we address each

count seriatim, starting with Defendants’ motion.

      a. Counts I, II, III, IV, V – Qualified Immunity

      In their motion and accompanying briefs, Defendants argue that Fiorentino

and Hill are shielded from Morgan’s § 1983 claims by qualified immunity and that

they are entitled to summary judgment as to Counts I–V. According to

Defendants, “[t]he doctrine of qualified immunity shields ‘government officials

performing discretionary functions . . . from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional rights

of which a reasonable person would have known.’” (Doc. 41 at 4 (citing Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982); Bergdoll v. City of York, 515 F.App’x 165,

169 n.2 (3d Cir. 2013)). Indeed, Defendants posit, “[p]ublic officials are entitled to


                                          10
qualified immunity unless the rights they are allegedly violating are sufficiently

clear that a reasonable official would understand that his actions were violating

that right.” (Id. at 5 (citing Anderson v. Creighton, 483 U.S. 635, 640 (1987)). In

this case, Defendants reason, Fiorentino and Hill are shielded by qualified

immunity because it was not sufficiently clear that they understood that their

actions were violating Morgan’s constitutional rights considering that employees in

Pennsylvania can generally be terminated at any time, for any reason. (Id. at 6

(citing Weaver v. Harpster, 975 A.2d 555, 559 (Pa. 2009)). According to

Defendants, “[t]here was no clearly established law holding that Dr. Morgan could

not be terminated given the circumstances at the time,” and Fiorentino and Hill

could thus not be said to have violated a “clearly established” constitutional right

by terminating him. (Id.).

      In response, Morgan argues that a genuine issue of material fact remains as

to whether Fiorentino’s and Hill’s actions violated his “clearly established”

substantive and procedural due rights and that summary judgment is thus

inappropriate. According to Morgan, for decades, Pennsylvania courts have held

that “statutory employment terminations predicated upon prior convictions like the

CPSL violate substantive due process.” (Doc. 48 at 5 (citing Sec’y of Revenue v.

John’s Vending Corp., 309 A.2d 358, 361 (Pa. 1973) (holding that being convicted

of a crime of moral turpitude cannot serve as the basis for a state agency to revoke


                                          11
a wholesale cigarette sales license because “the prior convictions do not in anyway

reflect upon the [license holder’s] present ability to properly discharge the

responsibilities required by the position”); Warren Cty. Human Servs. v. State Civil

Serv. Comm’n (Roberts), 844 A.2d 70, 74 (Pa. Commw. Ct. 2004) (holding that,

the CPSL is unconstitutional because it “creates limitations that have no temporal

proximity to the time of hiring” and “does not bear a real and substantial

relationship to the Commonwealth’s interest in protecting children”)). Likewise,

Morgan asserts, Pennsylvania courts have reaffirmed an employee’s right to pre-

termination proceedings as outlined in Cleveland Board of Education v.

Loudermill, 470 U.S. 532, 538–39 (1985). (Doc. 48 at 4 (citing Ocasio v. Ciach,

No. 17-cv-755, 2019 WL 158280, at *7 (E.D. Pa. Jan. 10, 2019))). Accordingly,

Morgan concludes, “[b]ecause factual disputes remain whether Defendants

violated Morgan’s [substantive and procedural due process] rights and those rights

are ‘clearly established,’ Defendants are not entitled to qualified immunity.”1 (Id.).

       In their Reply, Defendants urge that, even if Morgan has shown that a

specific constitutional right is established as a matter of law in the abstract, “he

offers no specific or particular conduct on part of Fiorentino and Hill that would


1
        Although Morgan asserts several constitutional claims in his complaint, in responding to
Defendants’ motion for summary judgment based upon qualified immunity, Morgan speaks only
to his substantive and procedural due process rights outlined in Counts I and II. Thus, we
address only whether Morgan’s constitutional claims in Counts I and II are sufficient to
overcome qualified immunity. Morgan has waived all other arguments as to qualified immunity.
See Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993).

                                               12
preclude the application of qualified immunity.” (Doc. 56 at 7–8). Rather,

Defendants surmise, Morgan “makes blanket assertions that factual disputes

remain about his Due Process rights and that those rights are ‘clearly established’”

which does not defeat the proper application of qualified immunity in this case.

(Id.). We agree.

      As Defendants note, it is well-settled that “[t]he doctrine of qualified

immunity protects government officials ‘from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional rights

of which a reasonable person would have known.’” Bergdoll, 515 Fed.App’x at

169 n.2 (quoting Harlow, 457 U.S. at 818).

      The operation of this standard, however, depends substantially upon the
      level of generality at which the relevant “legal rule” is to be identified.
      For example, the right to due process of law is quite clearly established
      by the Due Process Clause, and thus there is a sense in which any action
      that violates that Clause (no matter how unclear it may be that the
      particular action is a violation) violates a clearly established right.
      Much the same could be said of any other constitutional or statutory
      violation. But if the test of “clearly established law” were to be applied
      at this level of generality, it would bear no relationship to the “objective
      legal reasonableness” that is the touchstone of Harlow. Plaintiffs
      would be able to convert the rule of qualified immunity that our cases
      plainly establish into a rule of virtually unqualified liability simply by
      alleging violation of extremely abstract rights. Harlow would be
      transformed from a guarantee of immunity into a rule of pleading. Such
      an approach, in sum, would destroy “the balance that our cases strike
      between the interests in vindication of citizens’ constitutional rights and
      in public officials’ effective performance of their duties,” by making it
      impossible for officials “reasonably [to] anticipate when their conduct
      may give rise to liability for damages.” It should not be surprising,
      therefore, that our cases establish that the right the official is alleged to

                                           13
      have violated must have been “clearly established” in a more
      particularized, and hence more relevant, sense: The contours of the
      right must be sufficiently clear that a reasonable official would
      understand that what he is doing violates that right. This is not to say
      that an official action is protected by qualified immunity unless the very
      action in question has previously been held unlawful, but it is to say
      that in the light of pre-existing law the unlawfulness must be apparent.

Anderson, 483 U.S. at 639–40 (internal citations omitted).

      The various constitutional rights Morgan asserts are certainly well-settled

and “clearly established.” However, because Morgan asserts these constitutional

rights as a claim for money damages under § 1983 based upon an assertedly

unlawful termination, this Court need not review only whether Morgan’s rights

were “clearly established,” but also whether the contours of those rights were so

“clearly established” by existing law that “a reasonable official” would have

understood that he or she was violating those rights by terminating him. See id. at

640. As noted by Anderson and Harlow, in order to be actionable under § 1983,

“the unlawfulness must be apparent.” Id. “[I]f the law did not put the [defendant]

on notice that his conduct would be clearly unlawful, summary judgment based on

qualified immunity is appropriate.” Bayer v. Monroe County Children and Youth

Serv., 577 F.3d 186, 193 (3d Cir. 2009).

      In support of his contention that the unlawfulness of his termination was

apparent, Morgan points to two Pennsylvania cases which hold that a statute which

imposes a lifetime ban upon previously convicted individuals is unconstitutional.


                                           14
(Doc. 48 at 5 (citing John’s Vending Corp., 309 A.2d at 361; Roberts, 844 A.2d at

74)). Morgan alleges that “[t]hese cases give ‘fair warning’ to Defendants that

their termination of Morgan was unconstitutional.” (Id.). Neither of these cases,

however, suggest that an employer unreasonably violates a “clearly established”

constitutional right when he or she terminates an employee based upon the

employer’s reasonable belief that the employee’s criminal history renders that

employee unfit for the position. Instead, those cases render unconstitutional a

statute like the CPSL which precludes an individual from holding certain positions

simply because that individual has been convicted of specific crimes. Therefore, to

put it simply, the inferential leap required to conclude that those cases gave “fair

warning” to Fiorentino and Hill that Morgan’s termination was unlawful is

specious at best. In our view, a reasonable official in Fiorentino’s and Hill’s

position would not have understood that terminating Morgan would have infringed

his constitutional right and the unlawfulness of Morgan’s termination was

therefore not apparent. See Anderson, 483 U.S. at 640.

      To be clear, even assuming arguendo that Morgan is correct that the

reflexive application of the CPSL violated his constitutional rights, Fiorentino and

Hill did not terminate Morgan on that basis. Rather, as outlined in his termination

letter, Fiorentino and Hill terminated Morgan because they believed that his

conviction rendered him unfit for his job because his job required him to interact


                                          15
with minors. (See Doc. 42-4 (“Your duties at Lock Haven University include a

regular and recurring teaching assignment that requires you provide instruction in

100 level math courses in which non-matriculated minors may enroll and you are

involved in an academic program for high school students hosted annually by your

department . . . . Therefore, given the grave nature of your convictions and, after

weighing the severity, relevancy, and recency of those convictions, I conclude that

the severity and relevancy, together or independently, outweigh any possible

mitigation based upon the passage of time.”). There is a distinct difference

between terminating an employee simply because that employee has a conviction

on his or her record and terminating an employee because the employer believes

that the employee’s conviction renders them unfit for the position. This is true,

even if the employee insists—as Morgan does here—that he has been rehabilitated

and that he is, in fact, fit for the position. Indeed, Morgan’s termination letter

tacitly acknowledged that the CPSL could not, in and of itself, serve as the sole

basis for his termination. Instead, Fiorentino identified that “policy statement from

the General Assembly” in enacting the statute suggested that Morgan’s termination

was appropriate. (Doc. 42-4). Had the reflexive application of the CPSL, by itself,

served as the basis of Morgan’s termination—as Morgan alleges—Fiorentino

would have simply stated as much.




                                           16
      Moreover, it would strain logic to insist that Fiorentino’s and Hill’s

consideration of Morgan’s conviction was “clearly unlawful,” see Bayer, 577 F.3d

at 193, after the Commonwealth Court explicitly permitted them to request

background checks from employees, like Morgan, that teach 100-level courses.

See PASSHE, 193 A.3d at 491. That is, for what other purpose would Fiorentino

and Hill have sought Morgan’s background checks, other than deciding whether to

retain him? Accordingly, it would be nonsensical for the Commonwealth Court to

allow Fiorentino and Hill to request Morgan’s background check and then for us to

find that Fiorentino and Hill should have known that terminating Morgan as a

result thereof violated his “clearly established” constitutional rights.

      As a final matter, we reject Morgan’s generalized contention that summary

judgment is inappropriate because factual disputes remain as to whether

Defendants violated his procedural due process rights. Although Morgan has

demonstrated that the general principle of procedural due process is “clearly

established,” Morgan has not pointed to any particular reason why, “in the light of

pre-existing law,” the unlawfulness of his pre-termination process should have

been “apparent” to Fiorentino and Hill. See Anderson, 483 U.S. at 639–40. Prior

to his termination, Morgan participated in a fact-finding investigation and a pre-

disciplinary conference. Morgan was present at both, was offered an opportunity

to provide input, and was accompanied by a union representative. Morgan was


                                           17
also issued several notices concerning the investigations and his termination. See

McDaniels v. Flick, 59 F.3d 446, 456 (3d Cir. 1995) (holding that procedural due

process requires that a tenured professor be provided only notice, an explanation of

the charges, and an opportunity to respond prior to termination).

      Although nestled in another portion of his brief, Morgan does contend that

Fiorentino and Hill should have made explicit, prior to his termination, the

“asserted justifications set forth in his termination letter: that ‘non-matriculated

minors may enroll’ in his 100-level courses and his involvement in a one-day

program for high school students.” (Doc. 48 at 13). According to Morgan, in

failing to do so, “Defendants failed to provide Morgan ‘the substance of the

relevant supporting evidence” against him, (Doc. 48 at 13), and, construing

Morgan’s arguments liberally, Fiorentino and Hill should have known that

terminating him as a result thereof violated his “clearly established” procedural due

process rights. (Doc. 48 at 13 (citing Fraternal Order of Police, Lodge No. 5 v.

Tucker, 868 F.2d 74 (3d Cir. 1989)).

      While we understand Morgan’s efforts to extend Tucker, its application to

the case sub judice is misguided. In Tucker, several police officers challenged the

Police Commissioner’s decision to suspend/dismiss them as a result of refusing to

complete a drug screening. The Third Circuit affirmed the district court’s finding

that the officers’ procedural due process rights had been violated when “they were


                                           18
not told anything specific about the drug use allegations being investigated or the

evidence regarding this drug use allegation.” Tucker, 868 F.2d at 80. The Third

Circuit noted that, “[w]ithout this information plaintiffs and their attorneys, even

assuming they were afforded the opportunity to tell plaintiffs’ side of the story, had

no opportunity to explain or rebut the evidence giving rise to the ‘reasonable

suspicion’ of on-duty drug use.” Id. Thus, the Third Circuit held that an

employer’s failure to identify specific evidence against an employee deprived the

employee of a meaningful opportunity to respond in derogation of that employee’s

procedural due process rights. Tucker, 868 F.2d at 80. However, according to the

Third Circuit, this stood in contrast to Gniotek v. City of Philadelphia, 808 F.2d

241 (3d Cir. 1986) and Copeland v. Philadelphia Police Dep’t, 840 F.2d 1139 (3d

Cir. 1988) wherein no constitutional deprivation occurred when the employee was

notified of the charges again him and given an opportunity to make a statement.

Although the Third Circuit highlighted that an employer cannot withhold evidence

and then insist that the employee had a full opportunity to respond, the Third

Circuit did not find—as Morgan asks us to do in this case—that every detail

concerning the employer’s rationale for termination must be disclosed lest the

employer violate procedural due process. In this case, Morgan has not alleged that

Fiorentino and Hill withheld any evidence. Rather, he seeks to expand Tucker to

impose a constitutional violation for an employer’s failure to also outline, in full,


                                          19
the potential implications of the evidence against the employee the employer

intends to terminate. As before, Morgan asks for too great an inferential leap.

      As a final note, we reiterate that the question before this Court is not just

whether a constitutional violation occurred, but whether “a reasonable official”

would have understood that what he or she was doing was violating Morgan’s

constitutional rights. See Anderson, 483 U.S. at 639–40. In this case, Morgan

does not contest that he was provided several opportunities to discuss the results of

his background check. The obligation to disclose evidence prior to termination

outlined in Tucker does not suggest that “in the light of pre-existing law,” the

unlawfulness of Morgan’s pre-deprivation proceedings should have been apparent

to Fiorentino and Hill.

      In sum, while we are sympathetic to Morgan’s cause inasmuch as we believe

that our criminal justice is predicated upon the notion that previously-incarcerated

individuals that are said to have been rehabilitated should not be followed by their

misdeeds for life, we caution that a § 1983 claim is not the proper procedural

mechanism for relief in this instance. Here, Defendants have plainly carried their

burden to demonstrate that a reasonable official in Fiorentino’s or Hill’s shoes

could not reasonably have known that terminating Morgan violated his “clearly

established” constitutional rights. Thus, Defendants have shown that they are

entitled to summary judgment as a matter of law. Accordingly, we shall grant


                                          20
Defendants’ motion for summary judgment as to Morgan’s § 1983 claims as

outlined in Counts I, II, III, IV, and V.

      b. Counts VI, VIII, X – Gender Discrimination Claim under Title IV,
         Title IX, and PHRA

      Defendants also aver that they are entitled to summary judgment as to

Morgan’s gender-discrimination claims outlined in Counts VI, VIII, and X because

Morgan has failed to show that he was terminated under circumstances leading to

an inference of unlawful discrimination. Specifically, Defendants contend,

“[t]here is no evidence from which a fact-finder could conclude that Dr. Morgan’s

termination was connected to his gender.” (Doc. 41 at 27). Moreover, Defendants

aver, even if Morgan could establish a prima facie case for discrimination, he

cannot demonstrate that the legitimate, non-discriminatory reasons for his

termination were pretextual. That is, that he was terminated for any reason other

than those otherwise proposed by Fiorentino and Hill.

      In response, Morgan argues that Defendants’ decision to terminate him

“reflected an irrational bias that as a male he had a permanent predatory nature.”

(Doc. 48 at 27). Thus, Morgan extrapolates, “[t]his prejudice ties into a strong

prevailing stereotype that men are more apt than women to be sexual predators.”

(Id. at 27–28). In turn, Morgan concludes, because other circuits have held that

“the use of negative male stereotypes in employment decisions is discriminatory,”

a reasonable person could conclude that Morgan was terminated as a result of a

                                            21
negative male stereotype and the issue must be presented to the jury. (Id. (citing

Oakstone v. Postmaster Gen., 332 F.Supp.2d 261 (D. Me. 2004)). We disagree.

       “The existence of a prima facie case of employment discrimination is a

question of law that must be decided by the Court.” Sarullo v. U.S. Postal Serv.,

352 F.3d 789, 797 (3d Cir. 2003). The elements of employment discrimination

include: (1) that the plaintiff belongs to a protected class; (2) that he or she was

qualified for the position; (3) that he or she was subject to an adverse employment

action despite being qualified; and (4) that the adverse employment action was

incurred under circumstances that raise an inference of discrimination. Id.

Accordingly, to support a claim of employment discrimination, a claimant “must

establish some causal nexus between his membership in a protected class and the”

adverse employment action alleged. Id. at 798. The absence of any evidence—

aside from a plaintiff’s own conclusory suspicions—suggesting some

discriminatory explanation for the adverse employment action alleged is fatal. See

id. at 799.

       In this case, aside from his own conclusory allegations that he was

terminated as a result of gender-stereotyping, Morgan has not pointed to anything

in the record establishing any causal connection between his gender and his

termination. Thus, Morgan has failed entirely to identify any facts in support of

his view that the circumstances of his termination raise an inference of


                                           22
discriminatory action. As Defendants note, Morgan’s termination was “a unique

situation.” (Doc. 41 at 29). “No other faculty members were convicted of felony

sexual abuse of a minor child.” (Id.). Indeed, Morgan does not contend that LHU

staff called him names or made off-hand remarks suggesting he was, or would be,

terminated as a result of his gender. Nor has Morgan proffered anything

suggesting that other similarly situated female employees were treated differently.

Thus, we find that Morgan has failed entirely to demonstrate that the circumstances

of his termination raise an inference of discrimination. Accordingly, Defendants

are entitled to summary judgment as a matter of law as to Count VI.

      For the same reason, we find that Defendants are entitled to summary

judgment as to Plaintiff’s discrimination claim under Title IX in Count VIII and

under the PHRA in Count X. As Defendants note, PHRA claims and Title VII

claims can be interpreted together and are treated co-extensively. Kelly v. Drexel

Univ., 94 F.3d 102, 105 (3d Cir. 1996). Likewise, because Title IX jurisprudence

mirrors that of Title VII, courts have found that if a plaintiff’s Title VII claim fails,

that plaintiff’s claim brought based upon the same facts under Title IX also fails.

See Summy-Long v. Pennsylvania State Univ., 226 F. Supp. 3d 371, 411 (M.D. Pa.

2016), aff’d, 715 F. App’x 179 (3d Cir. 2017). Thus, for the same reasons

Defendants are entitled to summary judgment as to Morgan’s Title VII claim, they




                                           23
are also entitled to summary judgment as to his discrimination claims under Title

IX in Count VIII and under the PHRA in Count X.

      c. Counts VII, IX, XI – Hostile Work Environment Claims Under Title
         VII, Title IX, and the PHRA

      Defendants also argue that Morgan’s hostile work environment as outlined

in Counts VII, IX, and XI must fail. Specifically, Defendants argue, Morgan

cannot use a discrete event like his termination as the basis for a hostile work

environment claim. (Doc. 41 at 32 (“A hostile work environment ‘cannot be said

to occur on any particular day.’”) (quoting Nat’l R.R. Passenger Corp. v. Morgan,

536 U.S. 101, 116 (2002)). Likewise, Defendants continue, by relying upon his

termination and events resulting therefrom, Morgan has failed to demonstrate that

the conditions of his employment were sufficiently “severe or pervasive.”

According to Defendants, the very essence of a hostile work environment claim is

that the hostility occurred while the plaintiff was employed, and, thus, Morgan’s

reliance upon events after his employment ended is misguided. Therefore,

Defendants conclude, Morgan has failed to demonstrate a basis for his hostile work

environment claim under Title VII, the PHRA, and Title IX, and they are entitled

to summary judgment as a matter of law as to counts VII, IX, and XI.

      In response, Morgan argues that he has shown that he was “excluded” from

the workplace which, in his view, is sufficient to support a hostile work

environment claim. (Doc. 48 at 34). According to Morgan, after his termination,

                                          24
he was excluded from campus, he was not asked to publish or edit scholarly

journals, and his colleagues were distant. Thus, Morgan concludes, when viewed

in relation to the surrounding circumstances, “[a] jury could conclude that the

ostracism from colleagues and profession was part of a wider animus, destruction,

and stigmatization,” and summary judgment is thus inappropriate. (Id. at 36). We

disagree.

      Hostile environment claims are different in kind from discrete acts.
      Their very nature involves repeated conduct. The “unlawful
      employment practice” therefore cannot be said to occur on any
      particular day. It occurs over a series of days or perhaps years and, in
      direct contrast to discrete acts, a single act of harassment may not be
      actionable on its own. Such claims are based on the cumulative effect
      of individual acts.

Nat’l R.R. Passenger Corp., 536 U.S. at 115 (internal citations omitted). In this

case, Morgan contends that he was terminated—a discrete act—and that, as a result

thereof, he was subsequently “ostracized” from work. As our Supreme Court has

noted, the discrete act of Morgan’s termination cannot, in and of itself, serve as the

basis of Morgan’s hostile work environment claim. See Nat’l R.R. Passenger

Corp., 536 U.S. at 115. Thus, Morgan necessarily relies upon events following his

termination in support of his claim. However, presupposing the notion of a hostile

work environment is the understanding that the hostile conditions at issue are in

some way connected to one’s work. It would defy logic to find that Morgan had

been subject to a hostile work environment as a result of conduct that took place


                                          25
after he had been terminated and was no longer expected to come in. While we

appreciate Morgan’s effort to analogize his termination and its aftermath to a

situation in which an employee has been constructively excluded from the

workplace as a result of co-worker ostracism, Morgan’s efforts to bootstrap an

otherwise meritless hostile work environment claim based upon the discrete act of

his termination is misplaced. Accordingly, summary judgment shall be granted to

Defendants as to Counts VII, IX, and XI. See Kelly, 94 F.3d at 105; Summy-Long,

226 F. Supp. 3d at 411.

      d. Morgan’s Cross-Motion

      In closing, we resolve the arguments Morgan raises in his cross-motion.

(Doc. 34). First, Morgan contends that, because, in his view, the instant action

rests upon the erroneous application of the CPSL and because the Commonwealth

Court and the arbitrator found that Morgan’s “termination infringed upon his

substantive due process rights,” (Doc. 36 at 10 (citing PASSHE, 193 A.3d at 503)),

the “Commonwealth Court’s determination that Morgan’s termination was not

required by the CPSL and was in violation of his due process rights must be given

preclusive effect.” (Id. at 8). In the same vein, Morgan continues, because the

arbitrator found that terminating Morgan as a result of his conviction resulted in

duplicative punishment for his 1989 crime, (id. at 17), the arbitrator’s decision

must be given preclusive effect as to whether Fiorentino and Hill violated the Ex


                                          26
Post Facto Clause. Third, Morgan contends, because his arbitration award resulted

from his collective bargaining agreement—an otherwise valid and enforceable

contract with the Commonwealth of Pennsylvania—“[t]his Court must give full

faith to the favorable arbitration award and grant partial summary judgment in” his

favor as a result of our Constitution’s Contract Clause. (Id. at 19). Finally, based

upon the aforementioned, Morgan concludes that he is entitled to summary

judgment as a matter of law as to all counts in his amended complaint and that

proceedings should continue as to only damages. (Id. at 20). Although Morgan

makes several accurate and well-supported assertions, his conclusions resulting

therefrom are tortured and borderline impertinent.

      To begin, we reiterate that the question before this Court as it concerns

Morgan’s constitutional rights—including his substantive and procedural due

process rights as well as his right against the ex post facto application of law—is

not simply whether his rights were violated, but whether “a reasonable official”

would have understood that what he or she was doing was violating those

constitutional rights. See Anderson, 483 U.S. at 639–40. Thus, for the reasons

discussed supra, even were we inclined to give preclusive effect to the arbitrator’s

and the Commonwealth Court’s findings and holding—which we decline to do at

this juncture—those facts and issues would not be dispositive of the questions




                                          27
before this Court as it pertains to Morgan’s right to recover under § 1983 for

asserted constitutional violations.

      Moreover, we agree with Morgan that he is certainly entitled to the

enforcement of his lawfully-obtained and supported arbitration award. However,

Morgan’s conclusions that “[n]ot granting relief . . . would cause negation of the”

collective bargaining agreement in violation of the Contracts Clause, (Doc. 36 at

18), and that “[t]his Court must give full faith to the favorable arbitration” and,

therefore, “grant partial summary judgment in favor of Morgan” does not follow

from the legally-accurate statement that his collective bargaining agreement is a

contract. (Id. at 19).

      We note that Morgan does not raise a constitutional claim under the

Contracts Clause in his amended complaint. This is important because it is clear

that the Contracts Clause is simply inapplicable to the case sub judice. “A federal

cause of action is stated under the contract clause when one alleges that he or she

has a contract with the state, which the state, through its legislative authority, has

attempted to impair.” Univ. of Hawai’i Prof’l Assembly v. Cayetano, 183 F.3d

1096, 1101 (9th Cir. 1999). Thus, it is not clear whom Morgan asserts is using its

legislative authority to impair his lawful contract with the Commonwealth.

Defendants are not challenging the validity of Morgan’s favorable arbitration

award or the collective bargaining agreement, they are simply defending against a


                                           28
private cause action filed by Morgan against them. Nor has the Commonwealth of

Pennsylvania been sued in its legislative capacity, nor has Morgan alleged that

Defendants have inserted themselves into the legislative process in any way. From

what we can gather, Morgan must be arguing that, if this Court refuses to grant

summary judgment in his favor, we would effectively negate the arbitration award

issued in Morgan’s favor and, in so doing, we would be impairing his otherwise

enforceable contract with the Commonwealth. In other words, Morgan asserts that

his win before the arbitrator means he necessarily must win before this Court and

that if we refuse to grant him relief then we would be impairing his contractual

rights in violation of the Contract Clause. Because we refuse to believe that a

litigant would argue that the Court itself is violating that litigant’s constitutional

rights by refusing to rule in his or her favor we do not address Morgan’s arguments

concerning the Contracts Clause other than to say that it is simply inapplicable. To

the extent Morgan’s argument could be construed as simply reinforcing his view

that his arbitration award and the Commonwealth Court’s decision should be given

preclusive effect, we are unconvinced for the reasons discussed supra.

Accordingly, Morgan’s motion for summary judgment shall be denied.




                                           29
   IV.     CONCLUSION

      For the aforementioned reasons, Plaintiff’s motion for summary judgment,

(Doc. 34), shall be denied and Defendants’ motion for summary judgment, (Doc.

38), shall be granted. An appropriate Order shall issue.




                                         30
